      Case 1:19-cv-00080-DKC Document 26 Filed 05/10/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
TOMASA ORELLANA
                                      :

     v.                               :   Civil Action No. DKC 19-0080

                                      :
ABSOLUTE SERVICE INDUSTRIES,
LLC, et al.                           :

                                   ORDER

     For the reasons stated in the foregoing Memorandum Opinion,

it is this 10th day of May, 2019, by the United States District

Court for the District of Maryland, ORDERED that:

     1.      The   parties’   joint   motion     for   approval    of   their

settlement agreement (the “Agreement”) (ECF No. 24) BE, and the

same hereby IS, GRANTED;

     2.      The Agreement (ECF No. 24-1) BE, and the same hereby IS,

APPROVED, as a reasonable and fair compromise of Plaintiff’s FLSA

claims;

     3.      Plaintiff   Tomasa   Orellana     shall   file   a   stipulation

dismissing the amended complaint (ECF No. 22) with prejudice within

ten (10) days of receipt of the final payment due under the

Agreement;

     4.      This court retains jurisdiction over the enforcement of

and over any dispute arising under the Agreement;
       Case 1:19-cv-00080-DKC Document 26 Filed 05/10/19 Page 2 of 2



      5.   This court further retains jurisdiction over the entry

of   judgment    against   the   Defendants   in   accordance   with   the

Agreement; and

      6.   The clerk will transmit copies of the Memorandum Opinion

and this Order to counsel for the parties and administratively

close this case.



                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                     2
